DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-11, is acknowledged.  Election was made with traverse in the reply filed on July 12, 2021.  Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Applicant’s traversal is on the grounds that USPN 3,721,999 Goya et al. does not teach, suggest, or disclose at least that “the sleeves are crossed over one another on the opposite sides of the folds.”  However, this is found not to be persuasive because as depicted in Figure 6 of Goya, sleeves 20,22 are crossed over one another on opposite sides of the folds.  Examiner notes that the claims do not require that the folds be completed in any particular order.  Examiner further reminds Applicant that should claims 1-11 be found allowable, claims 12-18 are potentially eligible for rejoinder.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer packaging material” as recited in claim 6 and the “shipping cartons” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Due to the preambles of claims 1-11 positively reciting a “folded gown,” the folds are being interpreted as part of the structure of the claimed invention as opposed to merely functional or intended use recitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the packaged folded gown is packed into shipping cartons prior to being sterilized.”  This limitation is indefinite because it appears to be reciting that a single packaged folded gown is configured to be packed into multiple shipping cartons.  This limitation is further indefinite because it is appears to be reciting a method step “packed into shipping cartons prior to being sterilized,” in a product claim.  For purposes of examination, this limitation will be interpreted as “wherein the packaged folded gown is configured to be packed into a shipping carton.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,523,335 Scrivens.
Regarding claim 1, Scrivens discloses a folded surgical gown having an exposed interior surface (see Figures 1-6; col. 1, lines 4-60; col. 2, line 44 – col. 3, line 20) comprising:
a body portion (10) having a back panel and a front panel, each having an interior surface (see Figure 1) and an exterior surface (see Figure 2) and each having a bottom edge along a lower section (15) and a collar portion (16) along an upper section with sleeves (13) attached to the front panel (annotated Figures 1-2, see below; col. 2, lines 10-28);
annotated Figures 1-2) therein defined by two side edges (17,18) (see Figure 1; col. 2, lines 29-43), where the side edges are folded longitudinally toward a longitudinal central axis of the gown (F1,F1A; see Figures 1; col. 2, lines 44-60) with a second fold folded partially back out upon itself (F2,F2A; see Figure 1; col. 2, lines 60-62);
the sleeves are crossed over one another on the opposite side of the longitudinal folds (F7,F8; see especially Figures 4-6; col. 2, line 67 – col. 3, line 6);
the bottom edge of the gown is folded upward approximately in half toward the collar portion and perpendicular to the longitudinal central axis (F4; col. 2, lines 62-67), covering the folded sleeves (see especially Figures 3-5; col. 2, lines 62-67);
the gown is folded twice more in the same direction upward toward the collar portion approximately in half each time (F3R,F5R; see especially Figures 3-5; col. 2, lines 62-67);
outside edges (annotated Figures 3-6; see below) of the gown are folded approximately in half toward the central axis and toward each other such that the outside edges are adjacent one another (F9,F10; see especially Figures 5-6; col. 3, lines 7-11);
and the gown is folded in half again along the central axis to result in a final folded gown having only interior surfaces of the gown exposed (F11; see especially Figures 5-6; col. 3, lines 11-22).

    PNG
    media_image1.png
    1032
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1034
    767
    media_image2.png
    Greyscale

Regarding claim 2, Scrivens further discloses a folded gown wherein the body portion has a belt (11,19) (see Figures 1-2; col. 2, lines 18-28).

Regarding claim 3, Scrivens further discloses a folded gown wherein the back panel and front panel are a single, continuous piece of material (col. 2, lines 29-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scrivens (as applied to claim 1, above) in view of USPN 3,721,999 Goya et al. (Goya).
Regarding claim 4, Scrivens discloses the folded gown as recited in claim 1, above.
Scrivens does not disclose a folded gown wherein the back panel and front panel are two separate pieces of material attached together.
However, Goya teaches an invention (see Figures 1-10; Abstract) similar to that of Scrivens but including an embodiment wherein the back panel and front panel are two separate pieces of material attached together (col. 6, lines 34-40).
Scrivens and Goya teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folded gown of Scrivens such that the back panel and front panel are two separate pieces of material attached together as taught by Goya because Goya teaches that this configuration is known in the art and is less expensive to produce than a seamless gown (col. 6, lines 34-40).  Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scrivens (as applied to claim 1, above) in view of US Pub No. 2013/0105511 Graneto, III (Graneto).
Regarding claim 4, Scrivens discloses the folded gown as recited in claim 1, above.
Scrivens is silent as to the dimensions of the final folded gown.
see Figures 1-3; Abstract) similar to that of Scrivens wherein the final folded gown has dimensions that range from about 6 inches by about 6 inches to about 8.5 inches by about 8.5 inches (para. 0064).
Scrivens and Graneto teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the final folded gown of Scrivens to have dimensions that range from about 6 inches by about 6 inches to about 8.5 inches by about 8.5 inches as taught by Graneto because Graneto teaches that this configuration is known in the art and is amongst a range of dimensions that may be desirable for packaged, folded medical gowns (para. 0064).  Examiner further notes that is has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scrivens (as applied to claim 1, above) in view of USPN 9,731,891 Vellutato, Jr. et al. (Vellutato).
Regarding claim 6, Scrivens discloses the folded gown as recited in claim 1, above.
Scrivens is silent as to whether the final folded gown is packaged in an outer packaging material and sealed within.
see Figures 1-17; Abstract) similar to that of Scrivens and wherein the final folded gown is packaged in an outer packaging material (30) and sealed within (see Figures 14-16; col. 5, line 58 – col. 6, line 12).
Scrivens and Vellutato teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the final folded gown to be packaged in an outer packaging material and sealed within as taught by Vellutato because Vellutato teaches that this configuration is known in the art and beneficial for preventing the gown from becoming contaminated prior to use (col. 1, line 22-33).

Regarding claim 7, the modified invention of Scrivens (i.e. Scrivens in view of Vellutato, as detailed above) further teaches a folded gown wherein the packaged folded gown is sterilized (col. 6, lines 13-23 of Vellutato).

Regarding claim 8, (insofar as definite and as best understood by Examiner) the modified invention of Scrivens (i.e. Scrivens in view of Vellutato, as detailed above) further teaches a folded gown wherein the packaged folded gown is configured to be packed into a shipping carton (40) (see Figures 14-16 of Vellutato; see col. 6, lines 13-37 of Vellutato teaching that the packaged folded gown is packed into shipping carton 40 prior to being sterilized via irradiation).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scrivens (as applied to claims 1 and 2, above) in view of USPN 3,424,153 Lewis.
Regarding claim 9, Scrivens discloses a folded gown wherein the body portion has a belt (see Figures 1-2; col. 2, lines 18-28).
Scrivens does not expressly disclose a folded gown wherein the belt of the gown further includes a tab or other insert for providing a written detail or information about the gown.
However, Lewis teaches an invention similar to that of Scrivens and having a strap that further includes a tab or other insert for providing a written detail or information about the gown (see especially Figure 5; col. 3, lines 9-18).
Scrivens and Lewis teach analogous inventions in the field of folded medical garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the belt of the gown of Scrivens to include written detail or information as taught by Lewis because Lewis teaches that this configuration is known in the art and beneficial for informing a user how to properly use the garment (col. 3, lines 9-18).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scrivens (as applied to claim 1, above) in view of USPN 3,359,569 Rotanz et al. (Rotanz).
Regarding claim 10, Scrivens discloses the folded gown as recited in claim 1, above.
Scrivens does not disclose a folded gown wherein a portion of the interior surface of the collar is exposed in the final folded configuration.
see Figures 1-8) similar to that of Scrivens and wherein a portion of the interior surface of the collar (9) is exposed in the final folded configuration (see especially Figures 4-5; col. 3, lines 3-50).
Scrivens and Rotanz teach analogous inventions in the field of folded gowns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the folded gown of Scrivens wherein a portion of the interior surface of the collar is exposed in the final folded configuration as taught by Rotanz because Rotanz teaches that this configuration is known in the art and allows a wearer to insert their hands into the gown without touching exterior surfaces of the gown (see especially Figures 5-8; col. 3, lines 28-41).

Regarding claim 11, (insofar as definite and as best understood by Examiner) the modified invention of Scrivens (i.e. Scrivens in view of Rotanz, as detailed above) further teaches a folded gown wherein folding the bottom edge of the gown upward approximately in half toward the collar portion covers the collar portion by the bottom edge, such that the bottom edge is folded back down to uncover and expose the collar portion (see Figures 3-5 of Rotanz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732